Blandford, Justice.
1. The question in this case is, whether a j udgment rendered by a notary public, ex officio justice of the peace, at a time and place not fixed or stated as a. place and time for holding justices’ courts in the militia district of which he was such notary, thirty or fifteen days after the passage of the act of July 21, 1879, to carry into effect paragraph 2, section 7, article 6 of the constitution of this state, is void. The paragraph, section and article of the constitution require justices of the peace and notaries public of this state to hold their courts at fixed times and places. The act of 21st July, 1879, which is an act to carry into effect this clause of the constitution, requires that the justices’ courts of this state shall be held at fixed times and places, and they have no jurisdiction or authority to hold their courts at any other times or places than that fixed by themselves. These courts are to be held monthly.
2. But it is insisted that the act of 1879 had not been published, and that therefore the same was not operative, and the judgment was good, and the court below so held.
In this view we do not concur with the able judge who tried this case. The law of this state, which provided for the publication of all laws which were to take effect immediately after their passage in some public gazette of this state, was repealed by the act of February 25,1876, and when the act of 1879 was passed, there was no law of this state which required a publication of such laws in any particular manner before they were to take effect or go into operation, A law is a rule of action prescribed by (he supreme power. It is said to be prescribed when it is made known. How are statute laws made known, without any particular mode or manner prescribed in the constitution or laws? It is by their passage through each branch of the legislature and their approval by the governor ; when this is done, then they are prescribed, made known, published and are operative upon the citizens *743and inhabitants of this state. Certainly a general law requiring the publication of all acts of the legislature in a particular way before they become operative would be wise and operative until repealed ; but the act of 1879 was not required to be published in any particular way or manner, and became operative upon its passage; and the-judgment of the notary, being rendered at a time and place not fixed for holding j ustice’s courts in his district, was void, and the execution should have been quashed.
Judgment reversed.